DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Niino (US 2018/0099510.)
Regarding claim 1, 
	Niino discloses a device for increasing the print quality of an inkjet printing device [1 in fig. 1] having at least one nozzle [122 in fig. 2] and being configured to produce, in reaction to an activation pulse, an ink ejection to print a dot of a print image on a recording medium [paragraphs 0004, 0005, 0038, 0060, and 0077; figs. 1, 2, and 8A-8C], the device comprising: 
an interface configured to receive sensor data corresponding to at least one dot printed by the at least one nozzle [paragraphs 0045, 0046, 0089, 0180, and 0186]; and 
processing circuitry configured to adapt the activation pulse for printing a subsequent dot based on the sensor data [Abstract; paragraphs 0155, 0156, 0161, 0162, 0209, and 0214-0216; as seen in figs. 7, 8A-8C, and 10.]

Regarding claim 2, 
	Niino further discloses wherein the processing circuitry is configured to: 
determine, based on the sensor data, that the ink ejection of the at least one nozzle is negatively affected; and 
adapt the activation pulse for printing the subsequent dot based on the determination [paragraphs 0003-0005 and 0117-0118.]

Regarding claim 3, 
	Niino further discloses wherein the processing circuitry is configured to detect, based on the sensor data, that: 
the dot printed by the at least one nozzle is subdivided into a plurality of sub- regions that are separate from one another; and/or 
the at least one nozzle exhibits an X-split effect indicative of the ink ejection of the at least one nozzle being negatively affected [paragraph 0186; note that only one option is needed for the limitation to be met as written.]

Regarding claim 4, 
	Niino further discloses wherein the processing circuitry is configured to select, based on the sensor data, the activation pulse for printing the subsequent dot from a list of predefined activation pulses [paragraphs 0117-0120 and 0219-0224; see fig. 10.]

Regarding claim 5, 
	Niino further discloses wherein: 
the list of predefined activation pulses comprises a plurality of different activation pulses for producing an ink ejection with a uniform, defined ink quantity; and 
given different degrees and/or forms of a soiling of the at least one nozzle, the different activation pulses are configured to respectively produce the printing of a dot with a print quality optimized for the respective degree and/or for the respective form of the soiling [paragraphs 0117-0120 and 0219-0224; see figs. 8A-8C and 10.]

Regarding claim 6, 
	Niino further discloses wherein the processing circuity is configured to: 
operate the at least one nozzle with a respective different adapted activation pulse at a first and a subsequent second point in time to print a respective dot; 
process sensor data with respect to the dots printed at the first and second point in time; and 
based on the sensor data with respect to the dots printed at the first and second point in time: 
determine whether the activation pulse used at the first point in time or at the second point in time is used for printing the subsequent dot; and/or 
determine a further adaptation of the activation pulse for printing of the subsequent dot [paragraphs 0117-0120 and 0219-0224; see figs. 8A-8C and 10.]

Regarding claim 8, 
	Niino further discloses wherein: 
the printing device comprises a plurality of nozzles [122 in fig. 2] for printing of dots in a corresponding plurality of columns of the print image [as seen in fig. 19]; and 
the processing circuitry is configured to: 
process sensor data with respect to the dots printed by the plurality of nozzles; 
identify a nozzle from the plurality of nozzles, based on the sensor data, that exhibits a negatively affected droplet ejection; 
selectively adapt an activation pulse for operation of the identified nozzle for printing of a subsequent dot; and 
maintaining an activation pulses for operating the one or more other nozzles from the plurality of nozzles for the printing of one or more subsequent dots in an unmodified state [paragraphs 0219-0224.]

Regarding claim 9, 
	Niino further discloses wherein the processing circuitry is configured to: 
deactivate the identified nozzle for the printing of a usable print image; 
operate the identified nozzle for the printing of one or more test print images with a plurality of different activation pulses to determine an optimized activation pulse via which the negative effect on the ink ejection of the identified nozzle is reduced or minimized; and 
operate the identified nozzle for the printing of a usable print image with the optimized activation pulse [paragraphs 0117-0118.]

Regarding claim 10, 
	Niino further discloses the device further comprising a sensor [140 in fig. 1] that is configured to detect the at least one dot printed by the at least one nozzle and to generate the sensor data based on the detected at least one dot printed by the at least one nozzle [paragraph 0116.]

Regarding claim 11, 
	Niino further discloses wherein the sensor is a camera [paragraph 0045.]

Regarding claim 12, 
	Niino further discloses a method for increasing the print quality of an inkjet printing device [1 in fig. 1] having at least one nozzle [122 in fig. 2] that is configured to produce, in reaction to an activation pulse, an ink ejection for printing a dot of a print image on a recording medium [paragraphs 0003-0005], the method comprising: 
determining sensor data corresponding to at least one dot printed by the at least one nozzle [paragraphs 0045, 0046, 0089, 0180, and 0186]; and 
adapting the activation pulse for printing of a subsequent dot based on the sensor data [Abstract; paragraphs 0155, 0156, 0161, 0162, 0209, and 0214-0216; as seen in figs. 7, 8A-8C, and 10.]

Regarding claim 13, 
	Niino further discloses a non-transitory computer-readable storage medium with an executable program stored thereon [paragraphs 0083], that when executed, instructs a processor [106 in fig. 3] to perform the method of claim 12 [see rejection above.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niino in view of Asami (JP 2018-051952.)
Regarding claim 7, 
	Niino discloses the claimed limitations as set forth above and further discloses wherein change of the droplet speed is caused by a meniscus in the nozzle after the discharge process [paragraph 0171] but fails to expressly teach wherein: 
the activation pulse comprises at least one ink break-off phase via which a position and/or a movement velocity of an ink meniscus of the at least one nozzle is influenced and/or established; 
the processing circuitry is configured to adapt a value of at least one pulse parameter of the activation pulse within the ink break-off phase to determine the adapted activation pulse for printing of the subsequent dot; and 
the at least one pulse parameter includes: 
a duration of the ink break-off phase; and/or 
an energy and/or an electrical voltage of the activation pulse during the ink break-off phase.

	However, Asami discloses a liquid discharge device that comprises: a liquid discharge head which discharges a liquid in a pressure chamber from a nozzle in such a manner that a pressure in the pressure chamber is fluctuated by drive of a driving element; a drive signal generating part which generates a drive signal for driving the driving element; and a control part that adjusts the potential difference of a preliminary drive waveform, thereby adjusting a positional deviation amount of impact positions between a first droplet and a second droplet which are separated from the liquid discharged from the nozzle [Abstract and paragraph 0018]; wherein: an activation pulse comprises at least one ink break-off phase via which a position and/or a movement velocity of an ink meniscus of at least one nozzle is influenced and/or established; the control part is configured to adapt a value of at least one pulse parameter of the activation pulse within the ink break-off phase to determine the adapted activation pulse for printing of the subsequent dot; and the at least one pulse parameter includes: a duration of the ink break-off phase; and/or an energy and/or an electrical voltage of the activation pulse during the ink break-off phase [paragraphs 0025-0033; as seen in figs. 5-7.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Niino invention to include means for adapting a value of at least one pulse parameter of the activation pulse within an ink break-off phase to determine the adapted activation pulse for printing of the subsequent dot, wherein the at least one pulse parameter includes a duration of the ink break-off phase; and/or an energy and/or an electrical voltage of the activation pulse during the ink break-off phase as taught by Asami for the purpose of suppressing positional deviation of the landing positions of a first droplet and a second droplet due to individual differences [paragraph 0004.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853